UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1952



NORMAN WILLIAMS, JR.,

                                                 Plaintiff - Appellant,

          versus


DONALD F. WADE, Doctor; THOMAS F. ALLGOOD,
JR.; JOHN D. KASSELL; JOHN R. ETHRIDGE,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CA-00-360-4-12)


Submitted:   October 4, 2001                 Decided:   October 12, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Norman Williams, Jr., appeals the district court’s order that

construed his civil action as filed under 42 U.S.C.A. § 1983 (West

Supp. 2001) and dismissed it without prejudice.       We have reviewed

the   record   and   the   district   court’s   opinion   accepting   the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Williams v. Wade, No. CA-00-360-4-12 (D.S.C. July 6, 2001).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                      2